Citation Nr: 1144955	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-42 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to total disability individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh







INTRODUCTION

The Veteran served on active duty from July 1977 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in St. Petersburg, Florida.

This case was previously Remanded by the Board in May 2011 and is now ready for further disposition. 

FINDING OF FACT

Although physical employment involving heavy lifting or repetitive bending, lifting, and stooping may be precluded, and accommodations needed for certain sedentary positions, the competent and credible evidence shows that the Veteran's service-connected disabilities do not prevent him from securing or following substantially gainful employment.   


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 2008, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Further, the letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, VA outpatient treatment records, and private treatment records with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

The Board observes that the Veteran underwent a variety of VA examinations in December 2008 regarding his various service-connected disabilities.  In January 2009, the VA examiner submitted an addendum report regarding the affect of the Veteran's service-connected disabilities on his functionality.  As noted in the May 2011 Remand, the Board found the addendum report regarding functionality was inadequate for the purpose of determining entitlement to a TDIU and a new VA examination was ordered.  

As an initial matter, the Board finds that the AMC substantially complied with the May 2011 Remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

The Board directed the AMC to provide the Veteran with a VA examination to determine whether or not his service connected disabilities alone resulted in his unemployability.  The Veteran was afforded a VA examination in June 2011.  While the examiner did not specifically address the employability question in the vernacular requested by the Board, the June 2011 VA examination was wholly adequate for the purposes of determining whether the Veteran is entitled to a TDIU.  The VA examiner reviewed the claims file as well as conducted a thorough physical evaluation and obtained a history from the Veteran.  There is no indication that the examiner was unaware of any fact.  Further, and of significant import, the examiner indicated that the Veteran would be capable of sedentary employment with relatively minor accommodations. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

TDIU

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2011).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.

While the regulations do not provide a definition of "substantially gainful employment," in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In this case, the Veteran is service connected for asthma, an ulcer with hiatal hernia and gastroesophageal reflux disease, osteoarthritis of the lumbosacral spine, a left shoulder disability, residuals of fractures of the right index finger, left ankle, and right ankle, tinnitus, hypertension, tinea cruris, a calcaneal spur of the left heel, bilateral pes planus, and a tympanic membrane perforation of the right ear.  At least one of his service-connected disabilities (lumbar spine) is rated at 40 percent disabling.  His combined disability rating is 90 percent.  See 38 C.F.R. 
§ 4.25 (2011).  Therefore, he meets the threshold minimum percentage criteria in 38 C.F.R. § 4.16(a) for consideration of TDIU.  

As previously stated, the sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough to render him unable to sustain substantial employment.  Therefore, the question now presented is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Here, the Board finds that the Veteran is not prevented from securing or following substantially gainful employment due to his service-connected disability.  

The Veteran underwent a VA examination in June 2011 regarding his employability.  The Board acknowledges that the VA examiner indicated that any limitations to physical or sedentary employment were caused by the Veteran's service-connected disabilities.  The VA examiner opined that limitations to physical employment might include heavy lifting or repetitive bending, lifting or stooping due to the Veteran's  limitation in thoracolumbar range of motion as well as his left shoulder condition.  The examiner also noted that prolonged standing and walking may be limited due to aggravation of bilateral ankle disabilities.  The VA examiner also noted that sedentary employment, including working in human resources as the Veteran did in his previous employment, would require ergonomic accommodations in addition to frequent breaks form prolonged sitting to prevent worsening of his lumbar spine pain.  

Significantly, while the VA examiner noted that the Veteran may experience some limitations in physical and sedentary employment, the examiner offered opinions regarding how the Veteran could work with ergonomic accommodations and frequent break periods.  Such does not show that the Veteran is precluded from sedentary employment.  The Veteran has not proffered any evidence, other than his own lay opinion, to refute this finding.

In this regard, the Board emphasizes that unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452   (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1995) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Here, the record shows that the Veteran served 21 of his 26 years of military service in the area of personnel.  He described the work to the VA examiner as human resources.  The record also shows that the Veteran was discharged from service as a Sergeant Major, and that he received significant training to achieve that rank.  Coupled together with the findings of the June 2011 examination, which indicated that the Veteran could work within the field of human resources with reasonable accommodation, the Board concludes that the Veteran's service-connected disabilities have not rendered him unemployable.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  Accordingly, the Board finds that TDIU must be denied.  38 C.F.R. § 4.16(a) (2011).  

In reaching this decision, the Board has considered the Veteran's assertions that his service-connected disabilities have rendered him incapable of substantial employment.  Specifically, the Board acknowledges that the Veteran has reported that he has tried to gain employment but that after reviewing his medical history, he was denied employment.  Consideration is also given to the Veteran belief he is unable to work due to his pain medications and the frequency of his medical appointments.  See November 2009 Substantive Appeal Form 9.  However, the Board reiterates that the standard is not whether the Veteran can get a job but rather, whether his service-connected disability prevents him from working.  See Ferraro, 1 Vet. App. at 331-332.  Significantly, in contrast to his November 2009 statement regarding medication, the Veteran reported to the June 2011 VA examiner that he took ibuprofen 800 mg for pain medication and experienced no side effects due to the medication.  He also reported his medications for other service-connected disabilities and reported no side effects to any medication.  Therefore, the Board places no probative value on the Veteran's statements that his medications prevent him from working. 

Further, the Veteran is competent to report symptoms including pain and observations that he cannot sit without sitting on a doughnut and that he must sleep on his side, avoid lifting more than 10 pounds, and that he experiences pain when he drives, because these observations require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notwithstanding the Veteran's competency to observe his symptoms, the Board acknowledges that while his symptoms may preclude some types of employment that involves heavy lifting, and repetitive bending, lifting, or stooping, and he must sit on a doughnut, the competent evidence of record does not show that he is unable to secure and follow a substantially gainful sedentary occupation by reason of his service-connected disability.  

Further, the Board finds it significant that while the claim was on appeal, the Veteran applied for a temporary 100 percent disability rating following a surgery and claimed that he had been told he could go back to work in six months - not that he was permanently disabled.  Notably, he was later denied the temporary 100 percent rating as the condition which led to the surgery and convalescence was not a service-connected disability.  The Veteran did not appeal and the appeal period has since expired. 

The Board has also considered the private and VA outpatient treatment records but finds that none of those records support a finding of permanent disability due to service-connected disabilities.  

Upon consideration of the foregoing, the Board finds the June 2011 VA examination report to be more probative than the Veteran's subjective assertions of an inability to maintain gainful employment as a result of his service-connected disability.  In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's TDIU claim.  There is no doubt to be otherwise resolved.  As such, the appeal is denied.  


ORDER

The appeal for TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


